In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
JENINE GAIL FUGATE,                    *    No. 15-703V
                                       *    Special Master Christian J. Moran
                  Petitioner,          *
                                       *
v.                                     *
                                       *    Filed: March 8, 2017
SECRETARY OF HEALTH                    *
AND HUMAN SERVICES,                    *
                                       *
                  Respondent.          *
                                       *
*********************
Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner;
Linda S. Renzi, U.S. Dep’t of Justice, Washington, DC, for Respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS1

      After receiving compensation through the Vaccine Program, Jenine Gail
Fugate filed a motion for attorneys’ fees and costs. Ms. Fugate is awarded
$22,828.02.

                                        *      *       *

       Ms. Fugate alleged that the influenza vaccine she received caused her to
suffer injuries to her left shoulder (“SIRVA”). Ms. Fugate was awarded
compensation based on the parties’ stipulation. Decision, filed June 29, 2016,


       1
         The E-Government Act, 44 § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
2016 WL 3960455. With the merits of Ms. Fugate’s case resolved, the parties
turned to the issue of attorneys’ fees and costs.

       On January 3, 2017, Ms. Fugate filed the pending motion for attorneys’ fees
and costs. Ms. Fugate requested $21,875.00 in attorneys’ fees and $958.02 in
attorneys’ costs. On January 6, 2017, the Secretary filed a response to Ms.
Fugate’s application. The Secretary did not provide any specific objections and
suggested that the undersigned “exercise his discretion” when determining what
amount constitutes a reasonable award of attorneys’ fees and costs. Resp’t’s Resp.,
filed Jan. 6, 2017, at 3.

      This matter is now ripe for adjudication.

                                  *      *        *

      Because Ms. Fugate received compensation, she is entitled to an award of
reasonable attorneys’ fees by right. 42 U.S.C. §300aa-15(e).

       The Federal Circuit has approved the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. This is a two-step
process. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1348 (Fed.
Cir. 2008). First, a court determines an “initial estimate … by multiplying the
number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
Second, the court may make an upward or downward departure from the initial
calculation of the feed award based on specific findings. Id. at 1348.

                                  *      *        *

      Ms. Fugate requests compensation for her attorney, Ms. Leah V. Durant.
For work in this case, Ms. Durant charged $350 per hour and her paralegal charged
$140 per hour. These rates have been found reasonable. Dipietro v. Sec’y of
Health & Human Servs., 15-742V, 2016 WL 7384131, at *4-6 (Fed. Cl. Spec.
Mstr. Oct. 6, 2016) (establishing Ms. Durant’s reasonable hourly rates within the
Vaccine Program), McCloud v. Sec’y of Health & Human Servs., 16-719V, 2016
WL 8077694, at *1 (Fed. Cl. Spec. Mstr. Dec. 23, 2016). These rates reflect her
experience and are consistent with the McCulloch rate matrix. See generally
McCulloch v. Sec’y of Health & Human Servs., No. 09-293V, 2015 WL 5634323,
at *17 (Fed. Cl. Spec. Mstr. Sept. 1, 2015), reconsideration denied, No. 09-293V,
2015 WL 6181910 (Fed. CL. Spec. Mstr. Sept. 21, 2015). The Secretary did not
directly challenge any of the requested rates as unreasonable. These proposed rates
accepted as reasonable.

      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The Secretary also did not directly challenge any of the requested hours as
unreasonable.

       In light of the Secretary’s lack of objection, the undersigned reviewed the
fee application for its reasonableness. See Shea v. Sec’y of Health & Human
Servs., No. 13-737V, 2015 WL 9594109, at *2 (Fed. Cl. Spec. Mstr. Dec. 10,
2015) (“special masters are not obligated to evaluate an attorney’s billing records
on a line-by-line basis in making the reasonableness determination … and certainly
need not do so when Respondent has not attempted to highlight any specific
alleged inefficiencies”). All aspects of the application for attorneys’ fees appear
reasonable.

       In addition to seeking an award for attorneys’ fees, Ms. Fugate seeks
compensation for costs expended. All of the costs are adequately documented and
most appear reasonable. However, it is not reasonable for the Vaccine program to
compensate attorneys for costs that are attributed to late fees. See Pet’rs’ Costs,
filed Jan. 3, 2017, at 3. Consequently, Ms. Fugate is awarded all attorneys’ costs,
except for those associated with a late fee.

                                  *      *     *

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§15(e). The undersigned finds $22,828.02 ($21,875.00 in fees and $953.02 in
costs) to be a reasonable amount for all attorneys’ fees and costs incurred.
Pursuant to General Order No. 9, Ms. Fugate has not personally incurred any costs
in pursuit of this litigation. The undersigned GRANTS the petitioner’s motion and
awards $22,828.02 in attorneys’ fees and costs. This shall be paid as follows:

       A lump sum of $22,828.02, in the form of a check made payable to
petitioner and petitioner’s attorney, Leah V. Durant, of the Law Offices of
Leah V. Durant, PLLC, for attorneys’ fees and other litigation costs available
under 42 U.S.C. § 300aa-15(e).
In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.2

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint
filing of notice renouncing the right to seek review.